Mr. Presiding Justice Gridley delivered the opinion of the court. 6. Contracts, § 298*—when tender of performance insufficient. An offer to ship goods on condition that defendant pay for them in advance of shipment is not a sufficient tender of performance under a contract providing for shipment on condition of payment “in thirty days from delivery.” 7. Contracts, § 294*—when performance or mllingness to perform, conditions precedent to recovery. An action upon a contract cannot be maintained unless plaintiffs proved performance on their own part, or that they were ready and willing to perform within the time limited by the contract. 8. Contracts, § 387*—when evidence insufficient to establish excuse for tender of performance. In an action to recover for breach of a contract to manufacture and deliver goods, where there was no sufficient tender of performance by plaintiffs, evidence held insufficient to excuse plaintiffs from making tender of performance. 9. Contracts, § 294*—what is essential to authorize recovery on contract. No recovery can be had in an action to recover for the purchase price of goods which plaintiffs contracted to manufacture and deliver to defendant where there is neither a sufficient tender of performance by plaintiffs nor a state of facts excusing tender. 10. Contracts, § 294*—when there can be no recovery for expense of storing and insuring undelivered goods. In an action to recover the purchase price of goods which plaintiffs contracted to manufacture and to deliver to defendant, no recovery can be had for expenditures for storing and insuring goods not delivered in the absence of a sufficient tender of performance by plaintiffs, or of a state of facts excusing such tender.